1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
9                         NORTHERN DISTRICT OF CALIFORNIA
10

11   MARK L. JAVITCH, an individual              CASE NO. 4:19-cv-03041-HSG
12                                               Hon. Haywood S. Gilliam, Jr.
                    Plaintiff,
13   vs.                                         ORDER GRANTING
14                                               DEFENDANT BRANDTECH
     MAJOR LEAGUE CAPITAL, LLC.,                 SOLUTION LLC’S MOTION TO
15                                               APPEAR TELEPHONICALLY AT
     a Florida limited liability company,        CASE MANAGEMENT
16   JOSHUA STARR, an individual,                CONFERENCE
     MERCHANT DIRECT LLC., an
17                                                 Date: September 3, 2019
     unknown business entity, DAN
                                                   Time: 2:00 p.m.
18   FIORE, an individual, SHORE
                                                   Place: Courtroom 2, 4th Floor,
     FUNDING SOLUTIONS, INC., a
19                                                        Federal Building,
     New York corporation,                                1301 Clay St.
20
     BRANDTECH SOLUTION LLC., a                           Oakland, California
21   California limited liability company,
     ROYAL ADMIN.SERVICES, LLC.,
22
     a Massachusetts limited liability
23   company, NATIONAL CONGRESS
24
     OF EMPLOYERS, INC., a Delaware
     corporation, FT OPERATING
25
     COMPANY, LLC. d/b/a TALUS
26   PAYMENTS, CHUBB GROUP
     HOLDINGS, INC., a Delaware
27
     corporation,
28                Defendants.
     {00121072;1}



                                                -1-
                                 ORDER GRANTING DEFENDANT BRANDTECH SOLUTION LLC’S MOTION TO
                                        APPEAR TELEPHONICALLY AT CASE MANAGEMENT CONFERENCE
                                                                       CASE NO. 4:19-cv-03041-HSG
1
                Upon consideration of Defendant BRANDTECH SOLUTION LLC’s
2
     (“Defendant”) Motion to Appear Telephonically at the Case Management Conference
3
     (“CMC”) on September 3, 2019, at 2:00 p.m., and good cause having been shown, it
4
     is hereby ORDERED that the Defendant’s Motion is GRANTED.
5
                Defendant’s counsel shall be permitted to participate by telephone at the Case
6
     Management Conference, which is scheduled for September 3, 2019 at 2:00 p.m. in
7
     Courtroom 2, 4th Floor, Federal Building, 1301 Clay St., Oakland, California.
8
     Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the
9
     telephonic appearance.
10

11
                    IT IS SO ORDERED.
12

13   Dated: 8/28/2019                                 ______________________________
                                                      Hon. Haywood S. Gilliam, Jr.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     {00121072;1}



                                                   -2-
                                    ORDER GRANTING DEFENDANT BRANDTECH SOLUTION LLC’S MOTION TO
                                           APPEAR TELEPHONICALLY AT CASE MANAGEMENT CONFERENCE
                                                                          CASE NO. 4:19-cv-03041-HSG
